Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 8/24/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 7-9, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG Pub: 2017/0169561) in view of Barker (US PG Pub: 2007/0244470).
5.	Regarding claim 1, Mullins teaches an apparatus comprising: a remote server (Refer to Fig. 1, and 3- element 124);
	a processing system communicatively coupled to the remote server (e.g., FIG. 11 is an interaction diagram illustrating an example of interactions between head mounted devices and a server) (Also refer to Fig. 6, where head mounting device includes the processor 606) (Para. [0014], Fig. 11);
	and a tool tray communicatively coupled to the processing system, wherein the tool tray is configured to store a plurality of tools (e.g., A dedicated tool board (e.g., a wall configured to store all the tools in the factory) may be used to further keep track of the inventory of the tools) (dedicated tool board is interpreted as tool tray) (Para. [0029]),
	wherein the tool tray is configured to detect whether a tool has been removed from the tool tray, wherein the tool tray is configured to communicate information associated with the removal of the tool to the processing system (e.g., The server uses the sensor data from the head mounted devices and the identification of tools present or absent at the location of each head mounted device to: (1) identify misplaced tools; (2) identify when tools are missing from the dedicated tool board) (Para. [0031]),
	and wherein the processing system is configured to communicate the information to the remote server (e.g., The device inventory module 710 is configured to communicate with the server 402 to access a real time inventory of the tools at the location 410. For example, the device inventory module 710 accesses information generated by the tool detection module 704 and communicate whether a tool is detected and present at the head mounted device 406 to the server 402) (Para. [0129]).
	Mullins teaches the tool board for storing the tool but does not specifically teach the tool tray used for storing the tools.
	Barker teaches tool tray is configured to store plurality of tools (e.g., In the depicted embodiment, the system 500 may include one or more tools 100A-B, an Access Point 502, a Network 504, a Server 506, and a Database 508. In an alternative embodiment, the tools 100A-B may be arranged on a tray, or may be placed within a container) (Para. [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Mullins and Barker before him/her, to modify the teachings of Mullins to include the tool tray teachings of Barker with the motivation to regularly inspect trays and to readily identify specific tools that are missing (Barker: Para. [0005]).
6.	Regarding claim 2, the combination of Mullins and Barker teaches the apparatus of claim 1, wherein Mullins further comprising a plurality of tool trays, wherein each tool tray is communicatively coupled with a processing system, and wherein each processing system is communicatively coupled with the remote server (Refer to Claim 1 for the citation. Also refer to Para. [0044], throughout this specification, plural instances may implement components, operations, or structures described as a single instance. Although individual operations of one or more methods are illustrated and described as separate operations, one or more of the individual operations may be performed concurrently, and nothing requires that the operations be performed in the order illustrated. Structures and their functionality presented as separate components and functions in example configurations may be implemented as a combined structure or component with combined functions. Similarly, structures and functionality presented as a single component may be implemented as separate components and functions). 
7.	Regarding claim 7, the combination of Mullins and Barker teaches the apparatus of claim 1, wherein Mullins further teaches the tools are any of one or more drill bits, a pair of pliers, a wrench, a screwdriver, or a punch  (e.g., For example, the server inventory application 308 tracks the location of tools detected within the location 102. The server inventory application 308 associates the identification of each tool with their corresponding location (e.g., screwdriver type B is with mobile device 110, wrench type C is with mobile device 116) (Para. [0088]).
8.	Regarding claim 8, the combination of Mullins and Barker teaches the apparatus of claim 1, wherein Mullins further teaches the remote server determines a type of a tool that has been removed from the tool tray (e.g., The server uses the sensor data from the head mounted devices and the identification of tools present or absent at the location of each head mounted device to: (1) identify misplaced tools; (2) identify when tools are missing from the dedicated tool board) (Para. [0031], also refer to Para. [0107] for detect the presence or absence of specific tool).
9.	Regarding claim 9, the combination of Mullins and Barker teaches the apparatus of claim 1, wherein Mullins further teaches the remote server disables a machine, records an event for time sequencing, or sets an alert responsive to an incorrect tool being removed (e.g., The server compliance application 310 detects that the user of the mobile device 104 has in his possession a type B wrench instead of the type A wrench and generates AR content within a field of view of the user 108 to warn the user 108 that he/she has the incorrect tool) (Para. [0088]).
10.	Regarding claim 10, the combination of Mullins and Barker teaches the apparatus of claim 1, wherein Mullins further comprising: a plurality of machines (Refer to Fig. 1, element 106, 112 as machines), wherein each machine is associated with a tool set; and a plurality of tool trays, wherein each tool tray is associated with a machine of the plurality of machines, wherein each tool tray is configured to store a tool set associated with a machine, wherein the processing system is communicatively coupled to each tool tray, wherein each tool tray is configured to detect a removal of a tool from a tool set associated with the tool tray, wherein the tool tray is configured to communicate information associated with the removal to the processing system, wherein the processing system is configured to communicate the information to the remote server (Refer to claim 1 rejection above. Also refer to Para. [0044], throughout this specification, plural instances may implement components, operations, or structures described as a single instance. Although individual operations of one or more methods are illustrated and described as separate operations, one or more of the individual operations may be performed concurrently, and nothing requires that the operations be performed in the order illustrated. Structures and their functionality presented as separate components and functions in example configurations may be implemented as a combined structure or component with combined functions. Similarly, structures and functionality presented as a single component may be implemented as separate components and functions)), 
and wherein the remote server is configured to disable one or more machines responsive to the remote server determining that an incorrect tool has been removed (e.g., The server compliance application 310 detects that the user of the mobile device 104 has in his possession a type B wrench instead of the type A wrench and generates AR content within a field of view of the user 108 to warn the user 108 that he/she has the incorrect tool) (Para. [0088]).
11.	Regarding claim 11-12, Claim 11-12 recites a method that implement the apparatus of claim 1-2, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1-2 is also applies to claim 11-12. 
12.	Regarding claim 17-19, as to claim 17-19, applicant is directed to the citation for claim 7-9, respectively above.
13.	Regarding claim 20, the combination of Mullins and Barker teaches the method of claim 11, wherein Mullins further teaches the processing system is communicatively coupled with the remote server using a WiFi communication link, a Bluetooth communication link, a ZigBee communication link, or a 5G communication link  (e.g., The network 428 may be any network that enables communication between or among machines (e.g., server 402) databases, and devices (e.g., head mounted device 406, 412, 416). Accordingly, the network 428 may be a wired network, a wireless network (e.g., a mobile or cellular network), or any suitable combination thereof. The network 428 may include one or more portions that constitute a private network, a public network (e.g., the Internet), or any suitable combination thereof.) (Para. [0105]).
14.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Barker, and further in view of Rector (US PG Pub: 2009/0198409).
15.	Regarding claim 3, the combination of Mullins and Barker teaches the apparatus of claim 1 but does  wherein the detection is performed using one or more inductive sensors.
	Rector teaches detection is performed using one or more inductive sensors (e.g., The control unit may be capable of identifying the work tool attached to the machine. For example, the machine may include a tool identification device such as, an optical, infra-red, or inductive sensor, and the work tool may include an appropriate signal transmitter) (Para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Mullins, Barker, and Rector before him/her, to modify the combined teachings of Mullins, and Barker to include the teachings of Rector with the motivation to use the tool identification information to assist in altering operation of the machine (Rector: Para. [0004]).
16.	Regarding claim 13, as to claim 13, applicant is directed to the citation for claim 3, respectively above.
17.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Barker, further in view of Rector, and further in view of Nowicki (US PG Pub: 2020/0368563).
18.	Regarding claim 4, the combination of Mullins, Barker, and Rector teaches the apparatus of claim 3 but does not specifically teach wherein an inductive sensor is comprised of a resonant circuit that includes an inductor and a capacitor.
	Nowicki teaches wherein an inductive sensor is comprised of a resonant circuit that includes an inductor and a capacitor (e.g., As described herein, one or more of fall protection devices 11 include one or more inductive sensors that include respective electronic circuits having a resonant frequency based on the inductance and capacitance of the inductive sensors) (Para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Mullins, Barker, Rector, and Nowicki before him/her, to modify the combined teachings of Mullins, Barker, and Rector to include the teachings of Nowicki with the motivation to use the change in resonant frequency of the circuit of the inductive sensor to determine the tool or metal object is within the area or not (Nowicki: Para. [0028]-[0029]).
19.	Regarding claim 5, the combination of Mullins, Barker, Rector, and Nowicki teaches the apparatus of claim 4 wherein Nowicki further teaches the resonant circuit operates within a resonant frequency range of 1MHz to 10MHz (e.g., The baseline resonant frequency of an inductive sensor is the resonant frequency of the inductive sensor when there is no metal in proximity to the inductive sensor. Each of the inductive sensor is tuned for a particular resonant frequency (e.g., 4.5 MHz)) (Para. [0127])

20.	Regarding claim 14-15, as to claim 14-15, applicant is directed to the citation for claim 4-5, respectively above.
21.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Barker, further in view of Rector, and further in view of Ochsenbein (US PG Pub: 2015/0158073).
22.	Regarding claim 6, the combination of Mullins, Barker, and Rector teaches the apparatus of claim 3 but does not specifically teach wherein an inductive sensor detects a tool that is within a 5mm distance of the inductive sensor.
	Ochsenbein teaches wherein an inductive sensor detects a tool that is within a 5mm distance of the inductive sensor (e.g., In an advantageous further embodiment of the invention, a non-contact displacement measuring sensor is used, preferably an inductive distance sensor having a measuring range of 4 mm) (Para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Mullins, Barker, Rector, and Ochsenbein before him/her, to modify the combined teachings of Mullins, Barker, and Rector to include the teachings of Ochsenbein with the motivation to measure the displacement of the object with the specific range.
23.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 6, respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116